Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143606 & (154)(155)(157)(160)                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 143606
                                                                   COA: 288657
                                                                   Oakland CC: 2008-219884-FH
  ROBERT LEE CHILDRESS, JR.,
           Defendant-Appellant.

  _________________________________________/

         By order of December 28, 2011, the prosecuting attorney was directed to answer
  the application for leave to appeal the June 28, 2011 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion for a transcript is
  DENIED as moot. The motion for admission of newly discovered information and the
  motion for an in camera hearing are DENIED for lack of merit.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2012                      _________________________________________
         p0416                                                                Clerk